Case 1:19-cv-00511-MJT Document 1 Filed 10/21/19 Page 1 of 15 PageID #: 1



                    IN THE UNITED STATE DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                            BEAUMONT DIVISION

VIDOR EXPRESS, L.L.C. D/B/A
HOLIDAY INN EXPRESS & SUITES

PLAINTIFF,

 vs.                                               CIVIL ACTION NO. 1:19-cv-511
                                                   JUDGE_________________________

TRUCK INSURANCE EXCHANGE,

DEFENDANT.

                      PLAINTIFF’S ORIGINAL COMPLAINT
                           JURY TRIAL DEMANDED

       COMES NOW, VIDOR EXPRESS, L.L.C. D/B/A HOLIDAY INN EXPRESS

& SUITES (hereinafter, referred to as Plaintiff), and file this, its Original Complaint,

and for causes of action against TRUCK INSURANCE EXCHANGE (“TRUCK

INSURANCE”) (hereinafter, referred to as “Defendant”), would show unto the Court and

the jury the following:

                          PARTIES AND SERVICE OF PROCESS

       1.      Plaintiff VIDOR EXPRESS, L.L.C. owns the property located at 260

East Freeway, Vidor, Texas 77662 that is the subject of this lawsuit and is situated in

Orange County, Texas.

       2.      Defendant, TRUCK INSURANCE EXCHANGE is a foreign insurance

company registered to engage in the business of insurance in the State of Texas. Truck

Insurance Exchange is domiciled in the State of California. This Defendant may be

served with personal service by a process server, by serving its Attorney for Service,

Christine Granger, 15700 Long Vista Dr., Austin, Texas 78728-3822.



                                           1
Case 1:19-cv-00511-MJT Document 1 Filed 10/21/19 Page 2 of 15 PageID #: 2



                                    STATUTORY AUTHORITY

         3.       This suit also brought in part, under the Texas Insurance Code, Sections

541.051 et seq., 541.151 et seq., 542.051 et se., and Tex. Civ. & Rem. Code Section

38.01 et seq.

                                            JURISDICTION

         4.       This Honorable Court maintains subject matter jurisdiction over this

matter, pursuant to 28 U.S.C. § 1332, based on complete diversity of citizenship between

the parties. The amount in controversy exceeds the minimum jurisdictional limits.

                                                  VENUE

         5.       This Honorable Court maintains venue under 28 U.S.C. § 1391(b)(2),

being the judicial district of the location of the properties that is the subject of this action.

                         NOTICE AND CONDITIONS PRECEDENT

         6.       Defendant has been provided written notice of the claims made by

Plaintiff in this complaint, including a statement of Plaintiffs’ actual damages and

expenses in the manner and form required by Tex. Ins. Code § 542A.003.1

         7.       All conditions precedent necessary to maintain this action and in order to

maintain claim under the insurance policy in question have been performed, occurred, or

have been waived by Defendant.

                                                  FACTS

         8.       This lawsuit arises out of the following transactions, acts, omissions,

and/or events. Hurricane Harvey struck South Texas on August 25, 2017 over several

days and caused catastrophic damage throughout the region. On or about August 25,


1
 Tex. Ins. Code 542A.003 requires pre-suit notice not later than the 61st day before an action is filed,
unless notice is impracticable because there is insufficient time to give pre-suit notice before the limitations
period will expire. Plaintiff has provided pre-suit notice within the parameters pursuant to 542A.003(d).


                                                       2
Case 1:19-cv-00511-MJT Document 1 Filed 10/21/19 Page 3 of 15 PageID #: 3



2017, Plaintiff’s property sustained damages as a result of Hurricane Harvey winds over

multiple consecutive days.

       9.      Plaintiff submitted a claim to Defendant, TRUCK INSURANCE, pursuant

to the contract of insurance, for damages to the property as a result of Hurricane Harvey

and asked Defendant TRUCK INSURANCE to honor its contractual obligations and

cover the cost of repairs to the property.

       10.     Defendant, TRUCK INSURANCE, accepted the Plaintiff’s claim and

assigned a claim number of 3009396427-1-1.

       11.     Defendant, TRUCK INSURANCE assigned Salvatore Silcox to inspect,

investigate and evaluate the claim, assess the damages to the properties, and

communicate with the Plaintiff as to coverage under the policy.

       12.     Further complying with its insurance policy, Plaintiff began mitigation as

soon as reasonably possible by hiring American Spot Cooling, Inc. to lease a generator

from September 4, 2017 through September 11, 2017 for $7,577.50. Plaintiff also hired

S&D Quality Construction to lease four dehumidifiers from September 12, 2017 to

October 12, 2017, and again from November 14- December 6, 2017 at a cost of

$23,598.50.

       13.     Salvatore Silcox performed an inspection of the subject insured property

and provided an estimate of the damages. He estimated the covered damages at

replacement cost values of $243,074.48 for building damage and $3,261.42 for contents

damages. Mr. Silcox sent a letter to Plaintiff denying a portion of the roof, exterior, and

interior water damages due to wear, tear and deterioration. Covered damages were

completely ignored and the true value of the covered loss was misrepresented.




                                             3
Case 1:19-cv-00511-MJT Document 1 Filed 10/21/19 Page 4 of 15 PageID #: 4



         14.   Mr. Silcox also failed to consider Plaintiff’s loss of business income

resulting from Hurricane Harvey, which is valued at $32,048.50 for the dates of August

31, 2018 to September 4, 2017.

         15.   Even though the property had sustained extensive damages from the

storm, Silcox ignored wind created damages to the property. Silcox completed a results

oriented, unreasonable inspection, failed to document all the covered wind damages to

the property, ignored facts supporting coverage and improperly denied Plaintiff’s

damages.

         16.   Plaintiff did not agree with Mr. Silcox’ assessment of the damages to its

properties.

         17.   Plaintiff then hired Stevephen Lott of Integrity Claims Services, LLC to

inspect the property for damages from Hurricane Harvey, properly investigate and

evaluate the claim and communicate with Defendant and its representatives regarding the

claim.

         18.   Stevephen Lott determined that Plaintiff’s property damages were grossly

undervalued by Mr. Silcox and TRUCK INSURANCE. After inspecting the property,

Mr. Lott determined that there was wind damage to the roof and water damage that

entered through wind created openings.

         19.   Plaintiff contacted TRUCK INSURANCE to discuss their disagreement

with the coverage determination made by Silcox.

         20.   Plaintiff then retained Walker Consultants to investigate and evaluate the

damages.

         21.   Walker found conditions that indicated wind induced damage to the

exterior elevations and windows, interior pressurizations and consequential damage to the


                                            4
Case 1:19-cv-00511-MJT Document 1 Filed 10/21/19 Page 5 of 15 PageID #: 5



building’s interior components and water damage to the interiors due to the Hurricane

Harvey wind compromised roof and exteriors. Walker also found that the strong winds

and wind-borne debris during Harvey broke windows, scraped the window frames and

glazing, and dented the exterior stucco and foam molding. Furthermore, Walker found

that the windows that were compromised by the strong winds allowed wind pressures and

water to penetrate the building, cause condensation in the windows, and damage the

headers, jambs, and surrounding interior walls.

       22.     Plaintiff then retained Kelly Spence of Tremaine Enterprises to inspect the

property and assist in determining the extent of damage to the property. Ms. Spence

inspected the property with Plaintiff. Ms. Spence provided an estimate of damages based

her inspection of the property in the amount of $963,502.42.

       23.     Defendant, TRUCK INSURANCE relied upon Mr. Silcox’s inaccurate

and unreasonable report to deny the Plaintiff’s damages.        Furthermore, Defendant,

TRUCK INSURANCE failed to accept or deny coverage for the remaining damages in

writing within the statutory deadline.

       24.     Based on the improper, inadequate, and incomplete investigation of

TRUCK INSURANCE, and its representatives, the Plaintiff’s damages were only

estimated at $243,074.48 for building damage and $3,261.42 for contents damages.

       25.     To date, Plaintiff has made temporary repairs to the insured property

totaling $407,929.28 and has yet to receive full payment for permanent repairs due on its

Hurricane Harvey claim.

       26.     Defendant, TRUCK INSURANCE ignored the information provided by

the Plaintiff and its public adjuster. Instead, Defendant, TRUCK INSURANCE chose

simply to only rely on the portions of its adjuster’s, consultant’s, and vendors’ reports


                                            5
Case 1:19-cv-00511-MJT Document 1 Filed 10/21/19 Page 6 of 15 PageID #: 6



which supported the results-oriented investigation and coverage decisions supporting

denial of Plaintiff’s claim.

        27.     Defendant, TRUCK INSURANCE failed to perform its contractual

obligation to compensate Plaintiff under the terms of the Policy.


     CAUSES OF ACTION AGAINST DEFENDANT, TRUCK INSURANCE -
                 COUNT I - BREACH OF CONTRACT

        28.     Each of the foregoing paragraphs is incorporated by reference in the

following.

        29.     Plaintiff and Defendant TRUCK INSURANCE executed a valid and

enforceable written insurance contract providing insurance coverage to the insured

location at. The policy provides coverage for the peril of wind, hurricane and rain, such

as those sustained during Hurricane Harvey, among other perils.

        30.     All damages and loss to the Plaintiff’s property was caused by the direct

result of a peril for which Defendant TRUCK INSURANCE insured the Plaintiff,

pursuant to the policy herein, specifically, the perils of hurricane, wind, and rain.

        31.     Defendant, TRUCK INSURANCE sold the subject insurance policy to

Plaintiff insuring the subject insured property in its “as is” condition.

        32.     Plaintiff suffered a significant loss with respect to the property at issue and

additional expenses as a result of the high winds and rain that occurred during Hurricane

Harvey.

        33.     Plaintiff submitted a claim to Defendant, TRUCK INSURANCE pursuant

to the contract of insurance for damages as a result of high winds and rain that occurred

during Hurricane Harvey.




                                               6
Case 1:19-cv-00511-MJT Document 1 Filed 10/21/19 Page 7 of 15 PageID #: 7



        34.       Plaintiff provided Defendant, TRUCK INSURANCE, with proper notice

of damage to the exterior and interior of the subject insured property.

        35.       Defendant, TRUCK INSURANCE ignored the information provided by

the public adjuster and other information provided by Plaintiff that supported coverage of

Plaintiff’s damage and chose to rely solely on its own consultants.

        36.       TRUCK INSURANCE by and through its adjusters and representatives

have failed to properly evaluate the damages resulting from the covered cause of loss.

        37.       TRUCK INSURANCE by and through its adjusters and representatives

failed to retain the appropriate experts and/or consultants to evaluate the hurricane winds

and water damages to the subject property.

        38.       As of this date, TRUCK INSURANCE by and through its adjusters and

representatives have failed to pay for the hurricane winds and water damages to

Plaintiff’s property.

        39.       Plaintiff has attempted on numerous occasions to obtain full and complete

payment for covered losses pursuant to the insurance policy.

        40.       Defendant, TRUCK INSURANCE, acting through its agents, servants,

representatives and employees has failed to properly investigate, evaluate and adjust

Plaintiff’s claim for benefits in good faith and has further failed to deal fairly with

Plaintiff.

        41.       Defendant, TRUCK INSURANCE has failed and refused to evaluate the

information and surrounding facts regarding Plaintiff’s covered claim, choosing instead

to hide behind palpably incorrect assumptions and conclusions of its agents, employees

or consultants.




                                              7
Case 1:19-cv-00511-MJT Document 1 Filed 10/21/19 Page 8 of 15 PageID #: 8



       42.     As of this date Defendant, TRUCK INSURANCE continues to be in

breach of the contract.

       43.     TRUCK INSURANCE ignored the information provided by Plaintiff and

its public adjuster during the handling of the claim and did not make any payment to

indemnify Plaintiff for the full amount of the covered damages.

       44.     TRUCK INSURANCE failed to make any payment after receipt of the

additional information from Plaintiff and its public adjuster.

       45.     The mishandling of Plaintiff’s claim caused a delay in Plaintiff’s ability to

fully repair the Properties, resulting in additional damages.

     COUNT II - VIOLATIONS OF THE TEXAS UNFAIR OR DECEPTIVE
                          PRACTICES ACT

       46.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       47.     Defendant TRUCK INSURANCE is an entity that is required to comply

with Tex. Ins. Code Sections 541.051; 541.060; 541.061; and 541.151. Defendant’s

conduct constitutes multiple violations of the Texas Unfair or Deceptive Practices Act.

       1.      Misrepresenting a material fact or policy provision relating to coverage at

               issue;


               a. Making an untrue statement of material fact. TRUCK INSURANCE

                   through its agents, employees, or consultants prepared an estimate of

                   damages that was misleading as to the value of damages to the subject

                   property stating the total damages were $243,074.48 building damages

                   and $3,261.42 contents damages.




                                              8
Case 1:19-cv-00511-MJT Document 1 Filed 10/21/19 Page 9 of 15 PageID #: 9



            b. Failing to state a material fact necessary to make other statements

               made not misleading, considering the circumstances under which the

               statements were made. TRUCK INSURANCE through its agents,

               employees, or consultants failed to advise Plaintiff that it failed to

               perform proper testing of the buildings and property in order to more

               accurately investigate and evaluate the damages resulting from the

               covered perils of hurricane, wind and rain.


            c. Making a statement in a manner that would mislead a reasonably

               prudent person to a false conclusion of a material fact. TRUCK

               INSURANCE through its agents, employees, or consultants advised

               Plaintiff and its public adjuster that it had investigated and evaluated

               the damages to the subject property resulting from the August 25, 2017

               hurricane and concluded its coverage determination, thereby

               misleading the Plaintiff to conclude that a proper and complete

               investigation had been performed.


      2.    Failing to attempt in good faith to effectuate a prompt, fair, and equitable

            settlement of a claim with respect to which the insurer’s liability had

            become reasonably clear.       TRUCK INSURANCE failed to consider

            reports provided by Plaintiff’s and failed to utilize information in the

            reports that would support coverage of Plaintiff’s damages.


      3.    Failing to promptly provide a reasonable explanation of the basis in the

            policy, in relation to the facts or applicable law, for the insurer’s denial of




                                           9
Case 1:19-cv-00511-MJT Document 1 Filed 10/21/19 Page 10 of 15 PageID #: 10



                 a claim. To date, Defendant has failed to provide a reasonable explanation

                 of the basis of its denial of coverage for all of Plaintiff’s damages.


         4.      Refusing to pay a claim without conducting a reasonable investigation

                 with respect to the claim. TRUCK INSURANCE through its agents,

                 employees, or consultants failed to request its employees, agents, or

                 consultants to perform proper testing of the buildings at the subject

                 insured property in order to properly evaluate the extent and value of

                 damages resulting from the Hurricane Harvey event of August 25, 2017.


         48.     Defendant’s unfair settlement practice in failing to conduct a proper and

  thorough evaluation, failing to perform adequate testing of the buildings to more

  accurately investigate and evaluate the damages, failing to advise Plaintiff that it had not

  performed proper testing of the buildings and had not properly investigated and evaluated

  the damages, and preparing both a misleading and inaccurate damage estimate resulted in

  Defendant’s failure to attempt in good faith to effectuate a prompt, fair, and equitable

  settlement of the claims, even though Defendant’s liability under the policy was

  reasonably clear, and constitutes an unfair method of competition and an unfair and

  deceptive act or practice in the business of insurance. Tex. Ins. Code Sections 541.051,

  541.060 and 541.061.

   COUNT III – VIOLATIONS OF THE PROMPT PAYMENT OF CLAIMS ACT


         49.     Each of the foregoing paragraphs is incorporated by reference here fully.

         50.     Defendant’s conduct constitutes multiple violations of the Texas Prompt

  Payment of Claims Act - Tex. Ins. Code Chapter 542. All violations made under this

  article are made actionable by Tex. Ins. Code Section 542.060.


                                               10
Case 1:19-cv-00511-MJT Document 1 Filed 10/21/19 Page 11 of 15 PageID #: 11



          51.     Specifically, Defendant failed to accept or reject Plaintiff’s claim within

  the time period or notify the Plaintiff why it needed more time, as required by Tex. Ins.

  Code 542.056.

          52.     Defendant failed to timely conduct a proper investigation of the damages

  to the subject property resulting from a covered peril. resulting in a delay of payment of

  adequate insurance benefits as contracted under the insurance policy between the parties.

          53.     Defendant’s failure to give adequate consideration to the information

  provided by Plaintiff’s public adjuster, which made liability reasonably clear, resulted in

  additional delay of payment of the claim after having sufficient information to make

  payment for such claim.

          54.     TRUCK INSURANCE ignored the information provided by Plaintiff and

  Plaintiff’s public adjuster during the handling of the claim and did not make a payment.

          55.     TRUCK INSURANCE, upon receipt of the Kelly Spence estimate from

  Plaintiff, had sufficient information to make full payment to Plaintiff for the damages, but

  as of this date has failed to do so.

                       COUNT IV - BREACH OF COMMON LAW
                      DUTY OF GOOD FAITH AND FAIR DEALING

          56.     Each of the foregoing paragraphs is incorporated by reference here fully.

          57.     Defendant’s conduct constitutes a breach of the common law duty of good

  faith and fair dealing owed to its insured pursuant to the insurance contract and in direct

  contradiction of the applicable industry standards of good faith and fair dealing.

          58.     Defendant failed to conduct a proper and thorough evaluation, failing to

  perform adequate testing of the buildings to more accurately investigate and evaluate the

  damages, failing to advise Plaintiff that it had not performed proper testing of the



                                               11
Case 1:19-cv-00511-MJT Document 1 Filed 10/21/19 Page 12 of 15 PageID #: 12



  buildings and had not properly investigated and evaluated the damages, and preparing

  both a misleading and inaccurate damage estimate.

         59.     Defendant’s failure, as described above, to adequately and reasonably

  investigate, evaluate, and pay the benefits owed under the insurance contract, knowing

  full well through the exercise of reasonable diligence that its liability was reasonably

  clear, resulted in a breach of the duty of good faith and fair dealing.

         60.     TRUCK INSURANCE ignored the information provided by Plaintiff’s

  public adjuster during the handling of the claim and did not make any payment.

         61.     TRUCK INSURANCE failed to make any payment after receipt of the

  additional information from the public adjuster and Kelly Spence, when TRUCK

  INSURANCE knew or should have known liability was reasonably clear.

                       COUNT V – VIOLATIONS OF THE TEXAS
                        DECEPTIVE TRADE PRACTICES ACT

         62.     Each of the foregoing paragraphs is incorporated by reference here fully.

         63.     At all material times herein, Plaintiff was a “consumer” who purchased

  insurance products and services from Defendant, TRUCK INSURANCE and the

  products and services form the basis of this action.

         64.     Defendant TRUCK INSURANCE has violated the Texas Deceptive Trade

  Practices-Consumer Protection Act (“DTPA”) in at least the following respects:

                 a. By accepting insurance premiums but refusing without a
                    reasonable basis to pay benefits due and owing, engaged in an
                    unconscionable action or course of action prohibited by DTPA §
                    17.50(a)(1)(3) in that Defendant TRUCK INSURANCE took
                    advantage of Plaintiff’s lack of knowledge, ability, experience,
                    and capacity to a grossly unfair degree, resulting in a gross
                    disparity between the consideration paid in the transaction and
                    the value received, all in violation of Chapters 541 and 542 of
                    the Texas Insurance Code;



                                                12
Case 1:19-cv-00511-MJT Document 1 Filed 10/21/19 Page 13 of 15 PageID #: 13



                 b. Generally engaging in unconscionable courses of action while
                    handling the claim; and/or

                 c. Violating the provisions of the Texas Insurance Code, as further
                    described elsewhere herein.

                               KNOWLEDGE AND INTENT

          65.    Each of the acts described above, together and singularly, was done

  “knowingly” and “intentionally” and was a producing cause of Plaintiff’s damages

  described herein.

                                DAMAGES AND PRAYER

          66.    WHEREFORE,           PREMISES        CONSIDERED,          Plaintiff   herein,

  complains of Defendant TRUCK INSURANCE’s acts and omissions and pray that,

  Defendant be cited to appear and answer and that upon a final trial on the merits, Plaintiff

  recover from Defendant the following:

          67.    Plaintiff would show that the aforementioned acts, taken together or

  singularly, constitute the proximate and/or producing causes of damages sustained by

  Plaintiff.

          68.    For breach of contract by Defendant, TRUCK INSURANCE, Plaintiff is

  entitled to regain the benefit of its bargain, which is the amount of the claims, together

  with attorney’s fees, pursuant to Tex. Civ. & Rem. Code Sec. 38.001 et seq.

          69.    For noncompliance with the Texas Unfair or Deceptive Practices Act by

  Defendant, TRUCK INSURANCE, Plaintiff is entitled to actual damages, which includes

  the loss of the benefits that should have been paid pursuant to the policy, including but

  not limited to direct and indirect consequential damages, mental anguish, court costs and

  attorney’s fees. For knowing conduct of the acts complained of, Plaintiff asks for three

  (3) times its actual damages, pursuant to Tex. Ins. Code Ann. Section 541.152 et seq.


                                              13
Case 1:19-cv-00511-MJT Document 1 Filed 10/21/19 Page 14 of 15 PageID #: 14



         70.     For noncompliance with the Texas Prompt Payment of Claims Act by

  Defendant, TRUCK INSURANCE, Plaintiff is entitled to the amount of its claim, as well

  as ten (10) percent interest per annum post judgment interest, together with reasonable

  and necessary attorney’s fees, as allowed by law, and for any other further relief, either at

  law or in equity, to which it may show itself to be justly entitled, pursuant to Tex. Ins.

  Code Sec. 542.058 et seq. and 542.060 et seq.

         71.     For violations of the common law duty of good faith and fair dealing by

  Defendant, TRUCK INSURANCE, Plaintiff is entitled to actual damages, direct and

  indirect consequential damages, mental anguish, and exemplary damages.

         72.     For noncompliance with the Texas Deceptive Trade Practices Act

  (“DTPA”) by Defendant, TRUCK INSURANCE, Plaintiff is entitled to actual damages,

  which includes the loss of the benefits that should have been paid pursuant to the policy,

  including but not limited to direct and indirect consequential damages and mental anguish

  damages, court costs and attorney’s fees. For knowing conduct of the acts complained

  of, Plaintiff asks for three (3) times its damages, pursuant to the DTPA and Tex. Ins.

  Code Ann. Section 541.152 et seq.

                                      JURY DEMAND

         73.     Plaintiff respectfully demands a trial by jury.




                                               14
Case 1:19-cv-00511-MJT Document 1 Filed 10/21/19 Page 15 of 15 PageID #: 15



                                     Respectfully submitted,

                                     PANDIT LAW FIRM, L.L.C.

                                     BY: /s/ Phillip N. Sanov
                                     PHILLIP N. SANOV, Bar No. 17635950
                                     CARLA R. DELPIT, Bar No. 2248226
                                     One Galleria Tower
                                     2700 Post Oak Blvd., 21st Floor
                                     Houston, Texas 77056
                                     Telephone: (832) 583-5663
                                     Facsimile:      (504) 313-3820
                                     Email: psanov@panditlaw.com
                                             cdelpit@panditlaw.com

                                     ATTORNEYS FOR PLAINTIFF
                                     VIDOR EXPRESS, L.L.C. D/B/A
                                     HOLIDAY INN EXPRESS & SUITES




                                    15
